USCA11 Case: 21-10177      Date Filed: 02/03/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10177
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DEMETRIUS SLYDELL,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 9:18-cr-80134-JIC-1
                   ____________________
USCA11 Case: 21-10177        Date Filed: 02/03/2022     Page: 2 of 8




2                      Opinion of the Court                21-10177


Before GRANT, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       Demetrius Slydell appeals his 100-month sentence for con-
spiracy to possess with intent to distribute cocaine. He argues that
the district court clearly erred in denying his request for a three-
level reduction in his Sentencing Guidelines offense level based on
his role in the offense, which he contends was minor. We disagree,
and we therefore affirm.
                                 I.
       Slydell pleaded guilty to conspiring to possess with intent to
distribute 500 grams or more of cocaine, in violation of 21 U.S.C.
§§ 841(a)(1) and 846. According to a factual proffer that Slydell
signed as part of his written plea agreement, law enforcement
agents intercepted telephone calls between Slydell and Travell
Jones, in which they discussed Jones selling a kilogram of cocaine
to Slydell and talked about ways that Slydell might transport the
cocaine to North Carolina.
       After his arrest, Slydell admitted that Jones supplied him
with cocaine that he later resold, but he claimed that the one-kilo-
gram deal he discussed with Jones had never gone through. He
said that he had obtained smaller amounts of powder cocaine from
Jones on several occasions over the course of two years, adding up
to a total of 38 ounces. He converted 11 ounces of the powder
cocaine to crack cocaine and resold all 38 ounces.
USCA11 Case: 21-10177         Date Filed: 02/03/2022     Page: 3 of 8




21-10177                Opinion of the Court                         3

      Based on his admitted drug-trafficking conduct and the de-
termination that Slydell qualified as a career offender under the
Sentencing Guidelines, the district court initially calculated his
Guidelines range to be 188 to 235 months in prison. Slydell re-
quested and the government agreed to a downward variance to 144
months’ imprisonment, and the district court sentenced him to 144
months in prison followed by four years of supervised release.
       Slydell did not appeal, but he filed a timely postconviction
motion to vacate his sentence on the ground that his defense attor-
ney provided ineffective assistance at sentencing by failing to object
to the career-offender designation. The district court granted the
motion and set a new sentencing hearing after concluding that
Slydell should not have been designated as a career offender and
that Slydell was prejudiced by his trial counsel’s failure to object to
the designation. See Strickland v. Washington, 466 U.S. 668, 687
(1984).
       At the resentencing hearing, the district court recalculated
Slydell’s Guidelines range without the career-offender designation.
The court calculated his Guidelines offense level based on its find-
ing that Slydell was responsible for distributing 27 ounces of pow-
der cocaine and 11 ounces of crack cocaine. It also applied a three-
level reduction for acceptance of responsibility. The court denied
Slydell’s request for an additional three-level mitigating-role reduc-
tion, however, because Slydell had failed to establish that he was
substantially less culpable than others who were involved in the
relevant conduct. The court determined an applicable Guidelines
USCA11 Case: 21-10177             Date Filed: 02/03/2022         Page: 4 of 8




4                          Opinion of the Court                      21-10177

range of 100–125 months’ imprisonment and sentenced Slydell to
100 months in prison followed by four years of supervised release.
Slydell now appeals.
                                      II.
       On appeal, Slydell argues that the district court clearly erred
in determining that he was not entitled to a mitigating-role reduc-
tion under § 3B1.2 of the Sentencing Guidelines. 1 The mitigating-
role guideline provides that a sentencing court may reduce a de-
fendant’s Guidelines offense level by two to four levels if it deter-
mines that he played a lesser role in the relevant criminal activity.
U.S.S.G. § 3B1.2. The court may apply a two-level reduction for a
“minor participant,” a four-level reduction for a “minimal partici-
pant,” and a three-level reduction for a defendant whose participa-
tion falls in between. Id. A minor participant is someone “who is
less culpable than most other participants in the criminal activity,
but whose role could not be described as minimal,” while minimal
participants are “plainly among the least culpable of those involved
in the conduct of a group.” Id., cmt. nn.4–5.
        In determining whether a role reduction is appropriate, the
district court should look to two guiding principles. First, “the


1 The district court’s determination of the defendant’s role in the offense is a
factual finding that we review for clear error. United States v. Docampo, 573
F.3d 1091, 1096 (11th Cir. 2009). The defendant bears the burden of establish-
ing his mitigating role in the offense by a preponderance of the evidence.
United States v. Cruickshank, 837 F.3d 1182, 1192 (11th Cir. 2016).
USCA11 Case: 21-10177         Date Filed: 02/03/2022     Page: 5 of 8




21-10177                Opinion of the Court                         5

district court must assess whether the defendant is a minor or min-
imal participant in relation to the relevant conduct attributed to the
defendant in calculating her base offense level” under the Guide-
lines. United States v. Rodriguez De Varon, 175 F.3d 930, 941 (11th
Cir. 1999) (en banc). Second, “the district court may also measure
the defendant’s culpability in comparison to that of other partici-
pants in the relevant conduct.” Id. at 944. In conducting this com-
parative assessment, the focus remains on the conduct for which
the defendant was held accountable at sentencing. Id. The “district
court may consider only those participants who were involved in
the relevant conduct attributed to the defendant,” and only to the
extent that such participants “are identifiable or discernable from
the evidence.” Id.
        The mitigating-role guideline provides a nonexhaustive list
of factors that the district court should consider in determining the
defendant’s role in the relevant conduct, including the extent of the
defendant’s (1) understanding of the scope and structure of the
criminal activity; (2) participation in planning or organizing the ac-
tivity; (3) decision-making authority or influence; (4) participation
in the commission of the criminal activity, including the acts the
defendant performed and the responsibility and discretion the de-
fendant had in performing those acts; and (5) expected benefit from
the criminal activity. U.S.S.G. § 3B1.2, cmt. n.3(C).
       Slydell argues that the district court failed to consider any of
these factors and instead based its determination solely on the fact
USCA11 Case: 21-10177         Date Filed: 02/03/2022    Page: 6 of 8




6                      Opinion of the Court                 21-10177

that he was held responsible only for the cocaine that he distributed
himself. The record does not support this argument.
       Rather, the record shows that the district court heard
Slydell’s argument at sentencing, in which he contended that his
role in the criminal conspiracy was minor because he “was not a
manufacturer or major distributor of drugs in an organized drug
trade,” and he had no control or decision-making authority over
other individuals who also bought cocaine from Jones or who sold
cocaine and heroin to Jones. After hearing this argument, the court
pointed out that Slydell had only been held accountable for the co-
caine that he personally received and concluded that Slydell had
not met his burden of establishing his minor role in the relevant
conduct by a preponderance of the evidence.
        This determination was not clear error. As we have ex-
plained, the conduct relevant to the mitigating-role determination
is the conduct used to determine the defendant’s base offense level
under the Guidelines. De Varon, 175 F.3d at 941. Slydell’s offense
level was based on his admitted conduct in buying and redistrib-
uting 38 grams of cocaine, including 11 grams that he converted to
crack cocaine. For purposes of assessing his role under § 3B1.2 of
the Sentencing Guidelines, therefore, Slydell’s relevant conduct
was identical to his actual conduct. And “where the relevant con-
duct attributed to a defendant is identical to her actual conduct, she
cannot prove that she is entitled to a minor role adjustment simply
by pointing to some broader criminal scheme in which she was a
minor participant but for which she was not held accountable.” Id.
USCA11 Case: 21-10177         Date Filed: 02/03/2022      Page: 7 of 8




21-10177                Opinion of the Court                          7

       As to the conduct for which Slydell was held accountable—
buying 38 ounces of powder cocaine, converting 11 ounces to crack
cocaine, and reselling the crack and the remaining 27 ounces of
powder cocaine—he has not shown that he was a minor or mini-
mal participant. The only other participant in that conduct who
can be identified from the record is Jones, who merely sold the
powder cocaine to Slydell. Slydell has not shown that Jones or an-
yone else played any role in converting some of the powder co-
caine into crack cocaine or in reselling the cocaine he bought from
Jones; to the contrary, the factual proffer that Slydell signed as part
of his plea agreement indicates that he resold all 38 ounces of co-
caine himself.
       To the extent that Slydell complains that the district court’s
oral ruling does not reflect its consideration of the arguments he
made, we reiterate that in this context, “a district court is not re-
quired to make any specific findings other than the ultimate deter-
mination of the defendant’s role in the offense.” Id. at 940. “So
long as the district court’s decision is supported by the record and
the court clearly resolves any disputed factual issues, a simple state-
ment of the district court’s conclusion is sufficient.” Id. at 939 (quo-
tation marks and emphasis omitted).
                                  III.
      We conclude that on the record before it, the district court
did not clearly err in determining that Slydell’s role in the relevant
conduct was not minor or minimal and denying Slydell’s request
USCA11 Case: 21-10177        Date Filed: 02/03/2022     Page: 8 of 8




8                      Opinion of the Court                21-10177

for a three-level mitigating role reduction in his Guidelines offense
level. We therefore affirm Slydell’s sentence.
      AFFIRMED.